Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/CN2019/079000.
The amendment filed on November 22, 2021 has been entered.
Claims 1, 4-7, 9, and 11 are pending.

Response to Arguments
 	Applicant’s amendment and arguments filed on November 22, 2021 have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.   
 
Claim Objection
In view of the cancellation of claims 2-3, the objection of claims 2-3 has been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9 and 11 are rejected under 35 U.S.C. 101 the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims merely recite a use of the amylase or gene without any active, positive steps delimiting how this use is actually practiced.
In response to the previous Office Action, Applicant has traversed the above rejection.  Applicant argues that the rejection should be withdrawn because claims 9 and 11 have been amended to recite positive steps delineating how the amylase or gene is used.
This is not found persuasive.  The preamble recited in claims 9 and 11 are not considered a limitation and is of no significance to claim construction.  The preamble “to hydrolyze an α-1,4-glycosidic bond” merely states the purpose or intended use of the amylase (claim 9) or the gene encoding the alpha-amylase (claim 11), rather than any distinct definition of any of the claimed invention’s limitations.  See MPEP 2111.    Therefore, the claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter and the rejection has been maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In view of the deletion of the phrase “those of the amylase having the amino acid sequence of SEQ ID NO:1” in claim 1, the rejection of claim 1 and claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn.

In view of the amendment of claim 7 correcting the antecedent basis of “the gene”, the rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn.

Claims 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 11 merely recite a use of the amylase or gene without any active, positive steps delimiting how this use is actually practiced.
In response to the previous Office Action, Applicant has traversed the above rejection. Applicant argues that the rejection should be withdrawn because claims 9 and 11 have been amended to recite positive steps delineating how the amylase or gene is used.
This is not found persuasive.  The preamble recited in claims 9 and 11 are not considered a limitation and is of no significance to claim construction.  The preamble “to hydrolyze an α-1,4-glycosidic bond” merely states the purpose or intended use of the amylase (claim 9) or the gene encoding the alpha-amylase (claim 11), rather than any maintained.

 In view of the amendment of claim 1, which is now limited to an amylase mutant having the amino acid sequence of SEQ ID NO:2, the claims meet the written description requirement and enablement requirement.  Therefore, the rejection so f claims 1-11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, have been withdrawn. 

Claim 1 and claims 4-7, 9, and 11 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “amylase mutant, having SEQ ID NO:2”.  The metes and bounds of the limitation in the context of the claim is unclear.  The limitation of “having SEQ ID NO:2” is confusing since it is unclear how a polypeptide has “SEQ ID NO:2”.  Instead, the amylase mutant has the amino acid sequence of SEQ ID NO:2 since SEQ ID NO:2 is the sequence identifier for the amino acid sequence of the amylase mutant.  This rejection can be overcome by amending claim 1 to recite “..amylase mutant having the amino acid sequence of SEQ ID NO:2” or “..amylase mutant of SEQ ID NO:2”, for example.
This rejection resulted from newly added limitation of claim 1.

Relevant Art
The closest prior art is Cascao-Pereira (WO 2031/184577 – cited previously on form PTO-892).  Cascao-Pereira discloses a mutant of an amylase having 100% sequence identity to the amylase of SEQ ID NO :1 of the instant application, wherein the mutant has R178 and G179 deletions ([0080]-[0081]).  However, Cascao-Pereira does not teach or suggest introducing S33A/S34E/V35H substitutions.

Conclusion

	Claims 1, 4-7, 9, and 11 are pending.

	Claims 1, 4-7, 9, and 11 are rejected.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652